Citation Nr: 0305596	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from January 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran currently resides within the jurisdiction of the 
Jackson, Mississippi RO.

The Board remanded this matter to the RO in July 2000 for 
additional development.  The RO attempted to comply with the 
instructions on remand and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

The appellant failed to report for a scheduled VA medical 
examination and there is no evidence of "good cause", which 
would excuse the appellant of his obligation to cooperate 
with VA in the development of his claim.


CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
rating for pension purposes is denied as a matter of law.  38 
C.F.R. 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted pension 
benefits, as he is unable to work as a result of his 
disabilities. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied.  Specifically, the Board 
finds that the statement of the case (SOC), supplemental 
statements of the case (SSOC), and a series of correspondence 
from the RO, provided to both the appellant and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  They clearly notify the appellant 
and his representative of the evidence necessary to 
substantiate his claim including the requirements of the 
VCAA, to include what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in July 2000 for additional development 
including VA examination and opinion.  However, the veteran 
failed to report to a scheduled psychiatric examination.  

The Board also requested that the RO make additional searches 
for Social Security Administration (SSA) records.  In 
December 2000, the SSA notified the RO that the veteran has 
never applied for benefits.  Further, the Board requested 
further development including the scheduling of examination 
in February 2002.  However, all attempts to contact the 
veteran were unsuccessful.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  


Factual Background

The record shows that the veteran was born in May 1949.  He 
has an eleventh grade education and occupational experience 
in truck driving and construction.  VA outpatient records 
reflect that he was working in the "Department of 
Rehabilitation" until May 2001.  The veteran's disabilities 
include paranoid schizophrenia and post-traumatic stress 
disorder, dyspepsia and tinea pedis, each evaluated as 10 
percent disabling; as well as, headaches, atypical chest pain 
and polysubstance abuse, all considered noncompensably 
disabling by the RO.

VA hospitalization records show that the veteran was 
hospitalized between December 1997 and January 1998 for 
polysubstance abuse.  He began receiving treatment including 
group psychotherapy.  The diagnosis at the time of discharge 
was polysubstance abuse.  The Global Assessment of 
Functioning (GAF) was 35/55.

VA examinations were conducted in April 1998.  It was 
reported that the general examination was essentially 
negative.  The diagnoses included mild tinea pedis and 
musculoskeletal pain.  On psychiatric examination, the 
veteran reported his medical history including a diagnosis of 
schizophrenia.  He indicated that he was unable to work 
because he was receiving SSA benefits.  The examiner 
concluded that the veteran was physically able to work.  The 
diagnostic impression was mixed personality disorder with 
sociopathic components, the strongest drug and alcohol abuse.  

VA outpatient records dated between 1997 and 1999 show that 
the veteran received treatment for a variety of disabilities 
including sinusitis, abdominal cramping, hemorrhoids, and 
viral syndrome.  

The veteran was hospitalized at a VA facility for 
polysubstance abuse from mid-March to the beginning of April 
1999.  He reported that he has been employed as a truck 
driver, construction worker and taxi driver.  He indicated 
that his predominant occupation was a truck driver.  He last 
worked 3 months previously as a construction worked for 3 
weeks.  He also reported a history of migraine headaches.  
The diagnoses included polysubstance abuse, schizophrenia, 
paranoid, chronic, deferred, hemorrhoids, migraine headaches 
by history.  The examiner assigned a GAF score of 30/50.   

He was hospitalized at a VA hospital in August and September 
1999.  He was reportedly angry and hostile, initially.  
Otherwise, the mental examination was normal.  During this 
period he was assigned GAF scores from 60 to 70 with the 
highest in the previous year of 80.

In July 2000 the Board remanded the case to the RO for 
additional development of the evidence, to include a VA 
psychiatric examination.  The veteran was scheduled for a VA 
psychiatric examination.

On VA general examination in February 2001, the veteran 
reported symptoms that included frontal headaches, monthly 
chest pain, and abdominal cramping.  There were no 
abnormalities noted on examination.  He also underwent a skin 
examination, which showed bilateral tinea pedis.  A 
psychiatric examination was scheduled for February 2001 but 
the veteran failed to report.  

In a May 2001 report of personal contact the veteran 
indicated that he had no additional evidence to submit and to 
please proceed with the decision.

2001 VA outpatient records show that the veteran continued 
receiving psychiatric treatment for polysubstance abuse.  In 
January 2001, he reported that he was working full-time.  He 
was well groomed and had good hygiene.  He appeared in a calm 
mood.  Therapy notes dated in May 2001 show that the veteran 
reported that he had started a second job.  However, in June 
2001, the veteran reported that he was no longer working 
because the program he was under ran out of funds.

In February 2002 the Board determined that a VA psychiatric 
examination was needed in order to properly evaluate the 
veteran's claim.  In a letter dated in May 2002 the Board 
informed the veteran that he failed to report for his 
February 2001 VA psychiatric examination.  He was informed of 
the importance of appearing for the examination and of 
38 C.F.R. § 3.655.  This letter was mailed to the veteran's 
current address of record and was returned by the Postal 
Service as no such number.  Subsequent attempts by the Board 
to obtain the veteran's address have been unsuccessful.

Analysis

The law authorizes payment of pension to a veteran of a war 
who has more than 90 days of active wartime service and who 
is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 
1521 (West 2002).  Permanent and total disability ratings for 
pension purposes are authorized for disabling conditions not 
the result of the veteran's own willful misconduct. 38 C.F.R. 
§ 3.342 (2002).  Total disability will be considered to exist 
where there is permanent impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
veteran. 38 C.F.R. § 3.340 (2002).

The disability requirements are met if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent. 38 C.F.R. § 4.16 
(2002).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Where the law and 
not the evidence is dispositive, the claim should be denied 
on the basis that there is an absence of legal merit or that 
the claimant lacks entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In this regard, the record shows that a current VA 
psychiatric examination was required in order to properly 
adjudicate the veteran's pension claim.  He failed to report 
for the psychiatric examination scheduled in February 2001 
and has not furnished good cause as to why he did not report.  
Additionally, the Board in May 2002 attempted to have the 
examination re-scheduled.  However, the veteran did not 
furnish the VA with a proper address and attempts to locate 
the veteran have been unsuccessful.  In these circumstance 
the regulation is clear.  When an examination is scheduled in 
conjunction with a pension claim and the veteran fails to 
report for such examination without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655.  Thus, it is the 
judgment of the Board that as a matter of law the claim for 
pension benefits is denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

